Citation Nr: 0124928	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  96-33 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  The propriety of the initial disability evaluation for 
service-connected post-operative residuals of left knee 
anterior cruciate ligament (ACL) and medial collateral 
ligament injuries.

2.  The propriety of the initial disability evaluation for 
service-connected degenerative joint disease of the left 
knee.

3.  The propriety of the initial disability evaluations for 
service-connected degenerative disc disease at L4-5 and S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from February 1991 to June 
1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO) which granted service connection at a 20 
percent disability rating for status post left knee ACL 
surgery/residuals of medial collateral ligament injury, and 
granted service connection at a noncompensable rating for 
degenerative disc disease at L4-5 and S1.  In a September 
1997 rating decision, the RO increased the veteran's rating 
for degenerative disc disease to 20 percent, effective from 
January 1996.  The veteran's case was then transferred to the 
Chicago, Illinois RO.  The Board issued a decision in 
November 2000 remanding these issues to the RO for further 
development. 

In February 2001, the RO issued a decision denying increased 
ratings for the two disabilities on appeal but granted a 
separate 10 percent disability rating for degenerative joint 
disease of the left knee.  This issue is part of the 
veteran's overall claim for an increased initial rating for 
her left knee disorder, but it is listed as a separate issue 
for rating purposes.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The veteran's post-operative residuals of left knee ACL 
and medial collateral ligament injuries are manifested by 
subjective complaints of pain, clicking, occasional swelling 
with increased activity or prolonged ambulation, without 
episodes of giving way or weakness in the knee, objective 
manifestations include range of motion from zero to 130 
degrees, limited by pain at 125 degrees with crepitation and 
minimal to no effusion; the knee is stable on testing and 
there is no severe recurrent subluxation or lateral 
instability.  

3.  The veteran's degenerative joint disease of the left knee 
is manifested by arthritis demonstrated on X-ray consistent 
with the complaints of left knee pain.

4.  Prior to January 4, 1996, the veteran's degenerative disc 
disease at L4-5 and S1 is manifested by no more than mild 
intervertebral disc syndrome characterized by decreased left 
ankle and plantar reflexes, with full range of motion and no 
evidence of moderate symptoms characterized by recurring 
attacks.  

5.  Effective January 4, 1996, the veteran's degenerative 
disc disease at L4-5 and S1 is manifested by no more than 
moderate intervertebral disc syndrome characterized by 
recurring attacks, but without severe, recurring attacks with 
intermittent relief, and with forward flexion of between 70 
and 85 degrees with extension of 25 degrees, side bending of 
35 degrees on the right and 25 degrees on the left and 
rotation of 25 degrees bilaterally.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for service-connected post-operative residuals of 
left knee ACL and medial collateral ligament injuries have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40-4.45, 
4.59, 4.71a, Diagnostic Code 5257 (2001), 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

2.  The criteria for an initial evaluation in excess of 10 
percent for service-connected degenerative joint disease of 
the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 71a, Plate II, 4.71a, Diagnostic Codes 5010-5260 (2001), 
66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

3.  The criteria for an initial evaluation of 10 percent, but 
no more, for service-connected degenerative disc disease at 
L4-5 and S1 have been met prior to January 4, 1996.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40-4.45, 4.59, 4.71a, 
Diagnostic Code 5293 (2001), 66 Fed. Reg. 45630-45632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).

5.  The criteria for an evaluation in excess of 20 percent 
for service-connected degenerative disc disease at L4-5 and 
S1 from January 4, 1996 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.40-4.45, 4.59, 4.71a, Diagnostic 
Code 5293 (2001), 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claims for service connection, and no further assistance is 
required in order to comply with the VA's statutory duty to 
assist her in substantiating her claims for VA benefits.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  Specifically, the RO has afforded the veteran 
multiple VA examinations and has obtained records of any 
reported medical treatment pertaining to the disabilities at 
issue.  Efforts by the RO to assist the veteran in 
substantiating her claims were thorough and consistent with 
the requirements of the newly enacted statutory and 
regulatory provisions regarding the VA's duty to assist and 
notify the veteran, and the RO, in fact, complied with the 
governing legal authority in this regard as demonstrated in 
its communications to the veteran in May 2001.  The Board 
finds that the veteran's appeal will necessarily not be 
adversely affected by proceeding to address the claims at 
this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided); Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).

In a decision issued while the veteran's claim was pending, 
the United States Court of Appeals for Veterans Claims 
(Court) distinguished between an appeal of a decision denying 
a claim for an increased rating from an appeal resulting from 
a veteran's dissatisfaction with an initial rating assigned 
at the time of a grant of service connection.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In the latter event, the 
Court held that "staged" ratings could be assigned, in 
which separate ratings can be assigned for separate periods 
of time based on the facts found.  Thus, the Fenderson case 
is applicable in the instant claim.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  Reasonable 
doubt will be resolved in favor of the veteran.  See 38 
C.F.R. §§ 4.3, 4.7 (2001).  

In evaluating a service-connected joint disability, the Court 
held in DeLuca v. Brown, 8 Vet. App. 202 (1995) that VA must 
also consider functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court found that diagnostic codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45, 
and that the rule against pyramiding in 38 C.F.R. § 4.14 does 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  

II.  Factual background

A. Left Knee

Immediately preceding the veteran's separation from service, 
a military medical evaluation board issued March and April 
1995 reports diagnosing the following knee disorders: left 
knee status post anterior cruciate ligament/medial collateral 
ligament injury, failed ACL reconstruction, status post 
partial medial and lateral meniscectomy with mild instability 
and patellofemoral crepitus and joint pain.  The chief 
complaint at that time was knee instability and pain.  In the 
February 1995 medical evaluation, it was noted that she had 
torn her medial and collateral ligaments and underwent ACL 
reconstruction in 1992.  She had screws inserted at the site 
of a meniscal tear, but a later arthroscopy showed that the 
ACL had failed so some screws were removed.  Thereafter, she 
was treated with physical therapy and a brace prior to 
separation from service.  

Post-service VA examinations have confirmed the veteran's 
reports of constant left knee pain and weakness.  An October 
1995 VA joints examination confirmed pain over the proximal 
tibia area and a "considerable amount of pain and discomfort 
under the kneecap" and left knee swelling.  She also 
complained of marked instability as well as weakness limiting 
her ability to perform her usual sports activities such as 
running and basketball.  Range of motion was 0 to 140 
degrees, scars were well-healed with the exception of 
tenderness over the proximal tibia at the end of the scar.  
There was no effusion.  The medial and collateral ligaments 
were strong.  The ACL ligament was 3+ lax on both drawer and 
Lachman's test.  Pivot shift was also positive.  There was 2+ 
chondromalacia to the patella.  McMurray test was negative 
but painful and uncomfortable.  There was true atrophy of the 
left lower extremity secondary to left knee pathology.  The 
diagnosis was ACL tear, status post operative reconstruction 
of the ACL, failed, screw removal, atrophy of the left lower 
extremity secondary to these disabilities.  Also noted was 
partial tear and partial excision of the medial meniscus.  X-
rays showed a screw within the proximal left tibia and mild 
degenerative changes.  

VA treatment records and private physical therapy reports in 
early 1996 show ongoing symptoms, and in July 1996, she 
underwent arthroscopy for reconstruction of the ACL.  She 
continued with physical therapy.  A report of VA examination 
dated in October and November 1996, reveals continued 
complaints of constant left knee pain.  The veteran had 
reported that she was not fully recovered from her surgery 
and she was in fact still in physical therapy.  The range of 
motion of the left knee was 0 to 125 degrees.  The medial 
collateral and lateral collateral ligaments were strong and 
intact without evidence of laxity or ligamentous instability.  
The ACL reconstruction was 1+ laxity on the drawer test and 
2+ on the Lachman test.  Pivot test appeared normal but was 
not done vigorously.  McMurray test appeared normal but could 
not be done vigorously due to surgery.  There was 1+ 
chondromalacia of the left knee cap.  The diagnosis was 
status post second reconstructive surgery of the ACL.  The 
examiner felt the veteran had not reached maximum recovery 
from the surgery and that she should be reexamined in a year.  

Additional VA examination performed in November 1997 revealed 
that the veteran was experiencing constant pain but that she 
was not falling as much as she had been prior to the most 
recent surgery.  She reported that she was at the time 
working in law enforcement, but that she was not engaging in 
activities such as running or dancing, because of her knee 
problem.  Both knees demonstrated slight crepitation in the 
patella.  She had lateral stability, and drawer and McMurray 
tests were negative for both knees.  

The veteran has been provided a metal brace for her left 
knee, as reflected in documentation dated in August 1998.  

Pursuant to the Board remand, the veteran was afforded 
evaluations by VA in January 2001.  During an orthopedic 
evaluation, she reported severe pain in the patellofemoral 
joint since the last surgery, without frequent episodes of 
giving way.  She indicated that she does not test the knee 
for stability but that current symptoms consisted of 
occasional swelling with increased activity or prolonged 
ambulation.  However, she reported that her ambulatory status 
and her activities were actually limited by her back pain 
presently, as opposed to her knee disorder.  Examination 
revealed that the left knee surgical scars were well-healed.  
Findings included negative Lachman's and pivot shift test but 
positive posterior drawer and posterior quadriceps active 
tests.  There was crepitation and point tenderness over the 
knee.  Range of motion was 0 to 130 degrees, limited by pain 
at 125 degrees.  There was no limitation due to weakness, 
incoordination or easy fatigability.  There was minimal to no 
effusion and collateral ligaments were stable.  The pertinent 
diagnosis was post-traumatic left knee injury with moderate 
arthritis.  These injuries were considered moderately 
functionally limiting in that they precluded the veteran in 
the performance of athletic activity.  

B. Back Disorder

The March 1995 military medical board report also includes 
the following diagnoses of back disorders:  moderate L4-5 
facet arthritis; moderate L4-5 disc space degenerative disc 
disease; severe L4-S1 facet degenerative disc changes with 
moderate to severe L5-S1 degenerative disc disease; neural 
foraminal encroachment with L5-S1 narrowing, and; radicular 
pain in the lower extremities without evidence of 
neurotension.  The February 1995 medical evaluation on which 
this report was based shows that the veteran had pain in her 
low back since training described as radiating into her left 
leg to the knee, initially treated with rest and medication.  
Thereafter recurring pain required physical therapy as well 
as ongoing treatment with anti-inflammatory medication.  The 
pain reportedly radiated to the buttock but not down the 
legs.  

Post-service evidence includes a report of an October 1995 VA 
examination noting the veteran's complaints of low back pain 
since the injury in service, sometimes radiating into her 
legs, and neurological findings including decreased left 
ankle and plantar reflexes which the examiner described as 
inexplicable "without more signs of radiculopathy."  There 
was slight pain on deep palpation of the last two lumbar 
segments.  There was no muscle spasm.  There was full range 
of motion.  Straight leg raising was to 90 degrees without 
radicular pain or sciatic stretch.  The examiner diagnosed 
early degenerative disc disease with intermittent, subjective 
and unconfirmed radiculopathy.  The CT scan showed mild 
bulging at the L4-5 level without definitive herniation or 
other lesion.  X-rays showed degenerative disc disease at L4-
5 and L5-S1, including loss of disc height and vacuum 
phenomena.  

The veteran underwent VA outpatient treatment from January to 
May 1996 for complaints of low back pain.  Private physical 
therapy treatment records include a report dated in June 1996 
showing that the veteran underwent physical therapy sessions 
for knee pain as well as lumbar stabilization in 1996.  

During the VA examination conducted in October and November 
1996, the veteran complained of constant, increasing low back 
pain since service.  She described numbness radiating into 
the right leg.  Range of motion was difficult due to recent 
knee surgery, but included forward flexion to 45 degrees, 
extension 15 degrees, bilateral bending 25 degrees, rotation 
20 degrees right and 25 degrees left.  Deep tendon reflexes 
were 2+ right knee, left knee not tested.  Plantar and 
Achilles reflexes were 2+ bilaterally.  Straight leg raising 
was negative to 90 degrees seated and 80 degrees in the 
supine position.  Sensation was vaguely decreased over the S1 
distribution.  The diagnosis was degenerative disc disease 
and degenerative joint disease at L4-5, S1, with mild 
radicular symptomatology and limited range of motion.  

VA examination in November 1997 revealed complaints of 
constant low back pain radiating bilaterally, worse on the 
right side.  She reported, however, that she never lost time 
at work due to her back.  The veteran could heel-toe walk 
without problems. Range of motion included forward bending to 
30 degrees, extend to 10 degrees, lateral flexion to 30 
degrees bilaterally, and rotate 20 degrees left and right.  
The diagnosis was chronic low back strain.  X-rays confirmed 
lumbar degenerative joint disease including disc space 
narrowing, spur formation and vacuum disc phenomenon.  

Pursuant to the Board remand, the veteran was afforded 
orthopedic and neurological evaluations by VA in January 
2001.  During the orthopedic evaluation, she complained of 
severe, limiting back pain.  She stated that she was 
currently working as a customer service representative and 
that she would take off two to three days due to pain.  She 
was tearful when discussing her pain.  The pain was 
reportedly increased with activity, and she reported easy 
fatigability.  Heel-toe walk was normal but she did appear to 
have a slight bent due to low back pain.  Range of motion 
included flexion to 90 degrees with pain at 85 degrees, 
extension at 25 degrees with weakness, right bending to 35 
degrees, left bending to 30 degrees limited by lack of 
endurance at 25 degrees, right rotation to 30 degrees limited 
at 25 degrees by pain, and left rotation to 25 degrees.  
There was slight muscle spasm in the perilumbar area, but 
there was no pain to touch or axial pressure.  Motor strength 
was 5/5, there was no clonus, and she had good sensation to 
light touch and pinprick.  She had 2+ reflexes but left ankle 
reflex was 1+, and straight leg raise was weakly positive and 
she had severe radiating pain down the left leg with flexion.  
The diagnosis was osteoarthrosis of the lumbar spine at L5-S1 
with intermittent radiculopathy, disc space narrowing and 
arthritic changes at L5-S1 otherwise negative examination.  
The examiner noted that the veteran had very mild 
intervertebral disc syndrome that was not severe and 
associated with recurring attacks and intermittent relief, 
nor was the condition pronounced in degree with persistent 
symptoms compatible sciatic neuropathy with muscle spasm or 
absent ankle jerk.  He felt she was precluded only from 
lifting more than 10 pounds but that she was able to perform 
desk work or normal daily activity such as walking or 
cleaning a house.  

The veteran also underwent a VA neurological examination in 
January 2001.  Motor strength was normal throughout, 
including in the lower extremities.  There was no atrophy, 
and sensory examination was unremarkable.  There was a 
consistent decrease in ankle jerk in the left leg.  Romberg 
was negative, flexion was to 70 degrees, extension to 15 
degrees, lateral rotation was to about 10 degrees.  There was 
no sign of spasm.  The assessment was lumbosacral 
degenerative disc disease, L5-S1 radiculopathy, 
intervertebral disc syndrome, mild.  Although the 
radiculopathy was supported by the fact that ankle jerk on 
the left was slightly less than that on the right, there was 
no evidence, according to the examiner, of severe recurring 
attacks with intermittent relief, or pronounced symptoms.  It 
was noted that the severe back pain reportedly caused her to 
seek emergency treatment and miss work three days over the 
past two months.  The examiner restricted the veteran 
functionally to lifting no more than 10 pounds but thus found 
she was not unemployable.  

III.  Analysis

A. Left Knee

The February 1996 rating decision granted service connection 
for the veteran's left knee disability, for which a 20 
percent evaluation was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  The veteran was considered temporarily 
totally disabled for a month of convalescence following the 
surgery in 1996 under 38 C.F.R. § 4.30.  

Following the Board remand and consistent with VAOPGCPREC 23-
97, the RO considered whether the veteran was entitled to a 
separate rating for instability and arthritis (with limited 
or painful motion), and granted the additional 10 percent 
rating.  A 10 percent rating for traumatic arthritis was 
assigned later under 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
and both ratings are effective from June 1995, the date of 
claim.  

The veteran's left knee condition has been evaluated as 20 
percent disabling under Diagnostic Code 5257, which pertains 
to recurrent subluxation or lateral instability of the knee.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under this 
code, moderate recurrent subluxation or lateral instability 
warrants a 20 percent rating, while severe recurrent 
subluxation or lateral instability warrants a 30 percent 
rating.  Id. 

There are no findings of severe recurrent subluxation; 
moreover, there is no evidence of severe instability and in 
fact the findings show good stability.  The most recent VA 
examination indicates that limitation of motion is the 
principal objective functional restriction pertaining to the 
left knee.  This assessment was predicated on an examination 
which involved a thorough review of the veteran's medical 
history and is, in the opinion of the Board, entitled to 
considerable probative weight.  Finally, while the veteran 
does complain of some instability, on many occasions she has 
reported that the instability has decreased since the most 
recent reconstruction of the ACL and the primary 
manifestation of her knee disability is pain.  The Board 
finds that any instability present is not severe and causes 
no more than moderate functional impairment.  As such, the 
veteran is not entitled to a 30 percent evaluation under 
Diagnostic Code 5257.   

The veteran's knee condition has also been assigned a 
separate rating based on objective evidence of arthritis and 
limitation of motion under the provisions of Diagnostic Code 
5010-5260.  In the selection of code numbers assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With diseases, preference is 
to be given to the number assigned to the disease itself; if 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen.  38 C.F.R. § 4.27 (2001).  Thus, 
the veteran's disease of traumatic arthritis (Diagnostic Code 
5010) is evaluated as limitation of flexion of the leg 
(Diagnostic Code 5260).  

Diagnostic Code 5010, traumatic arthritis, may be evaluated 
as degenerative arthritis under DC 5003, which requires 
rating based on limitation of motion.  A 10 percent 
evaluation is warranted for painful or limited motion of a 
major joint group or group or minor joints, and may also be 
applied once to multiple joints if there is no limited or 
painful motion.  A 20 percent evaluation is warranted when 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups with occasional 
incapacitation exacerbation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003-5010 (2001).  A 20 percent rating is 
warranted if flexion is limited to 30 degrees or if extension 
is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261 (2001).  The veteran's range of motion of 
the left knee is noted in the evidence of record to be at 
worse with pain from 0 to 125 degrees for practical purposes.  
Thus, the criteria for an increased evaluation under either 
5260 or 5261 are not met.  The veteran has some painful, 
limited motion which supports the 10 percent evaluation.  
However, the aforementioned X-ray evidence does not show the 
degree of joint involvement necessary for an increased 
evaluation on these bases.

Additional pertinent diagnostic codes have been considered.  
However, in the absence of evidence of ankylosis of the knee 
(Diagnostic Code 5256), there is no basis for assignment of 
an evaluation in excess of the currently assigned ratings 
under any other code provision.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 (2001).  

With respect to the veteran's contentions under 38 C.F.R. 
§§ 4.40 and 4.45, the Board has also considered whether 
increased evaluation could be assigned on the basis of 
functional loss due to the veteran's subjective complaints of 
pain.  See DeLuca, 8 Vet. App. at 204-05.  However, an 
increased evaluation is not warranted on the basis of 
functional loss due to pain or weakness in the instant case, 
as the veteran's symptoms are supported by pathology 
consistent with the assigned diagnostic code, and no more.  
There is good range of motion and an absence of muscle 
weakness.  The veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant a higher evaluation.  This 
conclusion was set forth in the January 2001 VA examination 
report.  

B.  Back Disorder

The February 1996 rating decision granted service connection 
for the veteran's degenerative disc disease at L4-5, S1, for 
which a noncompensable evaluation was assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  The veteran was 
awarded an increased rating to 20 percent effective from 
January 1996 based on findings dating from that time.  
Intervertebral disc syndrome, when postoperative and cured, 
is rated at 0 percent, when it is slight it is rated at 10 
percent.  When moderate and characterized by recurring 
attacks, the condition is rated at 20 percent; a 40 percent 
rating is for application when the condition is severe, with 
recurring attacks and intermittent relief.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001).  

The Board finds that the veteran's disc disease is slight 
prior to January 4, 1996.  The findings of recurrent pain and 
numbness along with the abnormal reflexes, though slight, 
along the left plantar and ankle sensory area is consistent 
with minimal findings and in turn consistent with a 10 
percent rating under 5293.  However, these findings are 
minimal and do not suggest that the veteran's condition was 
moderate or subject to recurrent attacks at that time.  

As of January 4, 1996, the veteran's service-connected disc 
disease was no more than moderate, with no more than 
recurring attacks.  The remaining range of motion along with 
the examination findings do not support suggest that the 
veteran's condition is severe with recurring attacks subject 
to intermittent relief.  The Board notes that the VA 
examiners in January 2001 found that the veteran did not show 
evidence of severe with recurring attacks subject to 
intermittent relief.  Both examiners described the veteran's 
disc disease as mild.  Thus, the Board finds that a rating in 
excess of 20 percent is not warranted at any time under 
Diagnostic Code 5293.  

Additional pertinent codes include Diagnostic Code 5295, 
which provides that lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position, is rated at 20 percent, and 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, is rated at 40 percent.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001).  In 
addition, moderate limitation of motion of the lumbar spine 
is rated at 20 percent, while severe limitation of motion is 
rated at 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2001).  While these codes have been considered, the record 
is not consistent with an increased evaluation based on any 
of these codes.  The veteran's range of motion has only been 
moderately limited, and there is no listing of the spine, 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of these with abnormal mobility on forced 
motion.  

Additional codes have also been considered, but, in the 
absence of evidence of ankylosis of the lumbar spine 
(Diagnostic Codes 5289, 5286), there is no basis for 
assignment of an evaluation in excess of the currently 
assigned evaluations under any other code provision at any 
time.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5286, 5289 
(2001).  

Again, with respect to the veteran's contentions under 
38 C.F.R. §§ 4.40 and 4.45, the Board has also considered 
whether increased evaluations could be assigned on the basis 
of functional loss due to the veteran's subjective complaints 
of pain.  See DeLuca, 8 Vet. App. at 204-05.  However, an 
increased evaluation is not warranted on the basis of 
functional loss due to pain or weakness in the instant case, 
as the veteran's symptoms are supported by pathology 
consistent with the assigned diagnostic code, and no more.  
There is good range of motion and an absence of muscle 
weakness.  The veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant a higher evaluation.  

C.  Additional Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing that either 
of the disabilities under consideration has alone caused 
marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluations), 
necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards.  Although the veteran has 
asserted that her back condition has caused her to miss three 
days of work in two months, there has been no finding of 
repeated absence over the period of time in which the claim 
was pending that would suggest marked interference with 
employment.  The current manifestations of the disabilities 
do not preclude her current work.  Under these circumstances, 
the Board determines that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In denying the veteran's claims for an increased rating, the 
Board has considered the doctrine of reasonable doubt; 
however, with exception to the claim for an increased 
evaluation for the back disability prior to January 1996, the 
Board finds that as the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

An evaluation in excess of 20 percent for post-operative 
residuals of left knee anterior cruciate ligament and medial 
collateral ligament injuries is denied.

An evaluation in excess of 10 percent for degenerative joint 
disease of the left knee is denied.

A 10 percent evaluation for degenerative disc disease at L4-5 
and S1, but no more, prior to January 4, 1996, is granted.

An evaluation in excess of 20 percent for degenerative disc 
disease at L4-5 and S1 from January 4, 1996, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

